 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 126 Roundy™s Inc. 
and
 Milwaukee Building and Co
n-struction Trades Council, AFL
ŒCIO. 
 Case 30
ŒCAŒ17185 November 12, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
, PEARCE
, AND 
HAYES
 On February 8, 2006, Administrative Law Judge Ro
b-ert A. Gia
nnasi issued his original decision in this case, 
finding that the Respondent violated Section 8(a)(1) of 
the Act by discriminatorily preventing union agents from
 distributing handbills at 26 of its store loc
ations.
1  On 
September 11, 2006, the Nati
onal Labor Relations Board 
remanded this case to the judge to give the R
espondent 
an opportunity to establish that it had a prope
rty interest 
which entitled it to exclude the union agents from the 
areas where the handbilling took place.
2  After inviting an
d receiving briefs from the parties, the 
judge, on March 28, 2007, issued the attached suppl
e-mental decision.  The Respondent filed e
xceptions and a 
supporting brief, the General Counsel and the Charging 
Party filed answering briefs, and the Respo
ndent fil
ed a 
reply brief.
3 The National Labor Relations Board has considered 
the decision, the supplemental dec
ision, and the record in 
light of the exceptions and
 briefs and has decided to
 af-firm the judge™s rulings,
4 findings, and concl
usions only 
1  The Respondent filed exce
ptions and a supporting brief, and
 the 
General Counsel and the Charging Party filed answering briefs.  The 
General Counsel filed exceptions and a supporting brief, the Respon
d-
ent filed an answering brief, and the General Counsel filed a reply brief.  

The Charging Party filed cross
-exceptio
ns and a supporting brief.
 2  The Respondent has excepted to the Board™s earlier decision r
e-manding this case to the judge.  We find no merit in this exception.  

Under Sec. 102.46(a) of the Board™s Rules and Regulations, a party 
may except only to the deci
sion of an administrative law judge.  A
c-cordingly, the Respondent™s exception to the Board™s decision is proc
e-durally i
nvalid.  Furthermore, had the Respondent wished to move for 
reconsideration of the Board™s earlier dec
ision, it could have done so 
under 
Sec. 102.48(d)(1) of the Board™s Rules.  As the Respondent did 
not file a timely motion for reconsideration, we will not co
nsider its 
opposition to the Board™s earlier Decision and Order.
 3  The Respondent has requested oral argument.  The request is d
e-nie
d, but the parties and interested amici will have the o
pportunity to 
file supplemental briefs, consistent with our N
otice and Invitation to 
File 
Briefs dated November 12, 2010.
 4  We reject the Respondent™s exception to the judge™s refusal to hear 
testimon
y from Michael Ostermeyer, a Wisconsin lawyer specia
lizing 
in real property matters, regarding whether the Respo
ndent had an 
exclusionary property interest under Wisconsin law.  The judge acted 
within his discretion to exclude testimony pursuant to his obl
igation to 
make a complete but nonvoluminous record.  As the judge explained, 
Ostermeyer sought to present his legal conclusions regarding Wisco
n-
sin statutes and case law that the judge was capable of interpre
ting on 
to the extent 
consistent with this D
ecision, and to adopt 
the recommended O
rder as modified and set forth in full 
below
.5   1.  We agree with the judge™s supplemental findings 
that the Respondent failed to establish an exclusionary 
property interest at 23 of its store l
ocations, and, accor
d-ingly, that the R
espondent violated Section 8(a)(1) by 
prohibi
ting 
council representatives from handbilling in 
front of those stores.
6  See 
Food For Less
, 318 NLRB 
646, 649 (1995), enfd. in relevant part 95 F.3d 733 (8th 
Cir. 1996).  C
onsequently, we find it unnecessary to pass 
on the judge™s earlier finding that the Respondent unla
w-fully di
scriminated against the Council by permitting 
other solicitation and distribution in the same a
reas at 
those stores.
 2.  By contrast, the judge did 
not find a viol
ation under 
the property
-interest theory at the Respondent™s stores 
located at 12735 West Capitol Drive, Brookfield, Wi
s-
consin and 8151 West Bluemound Road, Milwaukee, 

Wisconsin.
7  Instead, the judge r
eaffirmed his earlier 
finding that the R
espondent violated Section 8(a)(1) by 
unlawfully discriminating against the Council at those 
stores under 
Sandusky Mall Co.
, supra.  So that resol
u-tion of the questions related to the Respondents' actions 
at the Cap
itol Drive and Bluemound Road stores does
 not
 delay the issuance of a 
remedial order co
vering the 
other 23 store locations, the Board has d
ecided to sever 
the allegations concerning the Capitol Drive and Blu
e-mound Road locations and to retain them for fu
rther co
n-sideration.  By separate notice, t
he Board is invi
ting
 all 
inte
rested parties to file briefs regarding the question of 
what legal standard the Board should apply in dete
rmin-ing whether an employer has violated the Act by denying 
nonemployee u
nion agents access to its premises
 while 
permitt
ing other individuals, groups, and organiz
ations to 
his own.  Furthermore, the Respondent w
as free to include Osterme
y-er™s legal arguments in its posthea
ring brief to the judge.
 5  We reject the General Cou
nsel™s exception to the judge™s refusal to 
order additional posting of the notice in locations accessible to the 
general public.  The judge™s
 proposed order is consistent with Board 
precedent.  See, e.g., 
Sa
ndusky Mall Co.
, 329 NLRB 618, 623 (1999), 
enf. d
enied 242 F.3d 682 (6th Cir. 2001).  We shall, however, modify 
the judge's reco
mmended Order to provide for the posting of the notice 
in acco
rd with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  For the re
a-sons stated in his dissenting opinion in 
J. Picini Floo
ring
, Member 
Hayes would not require electronic distr
ibution of the notice.
 6 The General Counsel has not excepted to the judge™s decision to
 dismiss the a
llegation relating to the Respondent™s East Pointe store 
located in Milwaukee, Wisconsin.
 7 The General Counsel conceded that the Respondent had a suff
i-cient property interest at the Capitol Drive location and has not excep
t-ed to the judge™s 
finding that the lease la
nguage at the Bluemound Road 
store was too ambiguous to support a violation under the pro
perty
-interest th
eory of the case.
 356 NLRB No. 27
                                                                                                                                 ROUNDY
™S INC
. 127 use its premises for various activ
ities.  
The Board will 
issue a supplemental decision regarding these alleg
ations 
at a later date.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Rou
ndy™s Inc., Milwa
ukee, Wisconsin, its 
officers, agents, successors, and assigns, shall
 1. Cease and desist from 
 (a) Prohibiting representatives of the Milwaukee 
Building and Construction Trades Council, AFL
ŒCIO, 
from distributing han
dbills at the Responde
nt™s stores 
where the Respo
ndent does not have an exclusionary 
property interest by demanding that they leave the area, 
by reporting them to the police, or by interfe
ring with 
them in any other way.
 (b) In any like or related manner interfering with, r
e-str
aining, or coercing employees in the exercise of rights 
guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action ne
cessary to 
effe
ctuate the policies of the Act.
 (a) Within 14 days from the date of this O
rder, notify 
the appropriat
e law enforcement author
ities, in writing 
and with copies to the Council,
 that the cit
ations issued 
to Steven Schreiner and Gerald Rintamaki based on the 
events in this case were unlawful, and ask the authorities 
to expunge those cit
ations and any related 
records.
 (b) Within 14 days after service by the R
egion, post at 
all of its stores at which 
council representatives were 
unla
wfully prohibited from handbilling, copies of the 
attached notice marked ﬁAppendix.ﬂ
8 Copies of the n
o-tice, on forms provided by th
e Regional Director for R
e-gion 30, after being signed by Respondent's represent
a-tive, shall be posted by the Respo
ndent and maintained 
for 60 consecutive days in conspicuous places, i
ncluding 
all places where notices to employees are customarily 

posted.  
In addition to physical posting of paper notices, 
notices shall be distributed ele
ctronically, such as by 
email, posting on an intranet or an inte
rnet site, and/or 
other electronic means, if the Respo
ndent customarily 
communicates with its employees by such
 means.  
Rea-sonable steps
 shall be taken by the Respondent to ensure 
that the notices are not altered, defaced or covered by any 

other material.  In the event that, during the pendency of 
these proceedings, the Respondent has gone out of bus
i-ness or closed
 any of the stores involved in these pr
o-ceedings, the Respondent shall duplicate and mail, at its 
8  If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice rea
ding ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Rel
ations Board.ﬂ
 own expense, a copy of the notice to
 all current emplo
y-ees and former employees employed by Respondent 
since April 6, 2005.
  (c) Within 21 days after service 
by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps the R
espondent has taken to comply 
with this order.
 IT IS FURTHER ORDERED
 that the allegations pertaining
 to the Respondent™s stores l
ocated at 12735 W. Capitol 
Drive, Brookfield, Wisconsin and 8151 W. Bluemound 
Road, Milwaukee, Wisconsin are severed from this case 
and r
etained for separate resolution. 
  APPENDIX
 NOTICE 
TO EMPLOYEES
 Posted by Order of the
 Nat
ional Labor Relations Board
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has o
rdered us to post and obey 
this 
notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist
 a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and pr
otection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 prohibit representatives of the Milwa
u-kee Building a
nd Construction Trades Council, AFL
ŒCIO, from distributing han
dbills at our stores where we 
do not have an exclusionary property interest by deman
d-
ing that they leave the area, by reporting them to the p
o-lice, or by interfering with them in any other way.
 WE WILL NOT
 in any like or related manner interfere 
with, r
estrain, or coerce employees in the exercise of the 
rights gua
ranteed to them in the words above.
 WE WILL
, within 14 days of the Board's o
rder, notify 
the appropriate law enforcement author
ities, i
n writing 
and with copies to the Council, that the cit
ations issued 
to Steven Schreiner and Gerald Rintamaki based on the 

events in this case were unlawful, and ask the author
ities 
to expunge those citations and any related records.
  ROUNDY
™S INC
.                                                   DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 128 Andrew 
S. Gollin, Esq.,
 for the General Counsel.
 Scott A. Gore, Esq. 
and
 Mark L. Stolzenburg, Esq. (Laner, 
Muchin, Dombrow, Becker, Levin & Tominberg, Ltd.), 
of 
Chicago, I
llinois
, for the Respondent.
 Ying Tao Ho, Esq. (Previant, Goldberg, Uelmen, Gratz, Miller 
& Brueggeman, S.C.), 
of Milwaukee, Wisconsin, for the 
Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 ROBERT 
A. GIANNASI
, Administrative Law Judge.  This case 
was tried in Milwaukee, Wisconsin, on November 15 and D
e-cember 22, 2005.
1  The complaint alleges tha
t Respondent vi
o-lated Section 8(a)(1) of the Act by prohibi
ting handbilling by 
nonemployee agents of the Charging Party (hereafter the Union 
or the Council) on property owned or leased by it, while pe
r-mitting nonunion solicitations and distributions on suc
h prope
r-ty.  The complaint also alleges that Respondent violated the Act 
by having the handbillers removed from its pro
perty and having 
two of them issued citations.  The R
espondent filed an answer 
denying the essential allegations in the complaint.  A
fter
 the 
trial, the parties filed briefs, which I have read and co
nsidered.
 Based on the entire record, inclu
ding the stipulations of the 
parties, and the testimony of the witnesses and my obse
rvation 
of their demeanor, I make the follo
wing
 FINDINGS OF 
FACT
 Jurisdiction
 Respondent, a corporation with an office and place of bus
i-ness in Milwaukee, Wisconsin, operates grocery stores 

throughout southeastern Wisconsin.  During a represent
ative 
1-year period, Respondent derived gross revenues in e
xcess of 
$500,000, a
nd received goods and materials valued in excess of 
$50,000 directly from points outside Wisconsin.  Accor
dingly, I 
find, as Respondent admits, that it is engaged in co
mmerce 
within the mea
ning of Section 2(2), (6)
, and (7) of the Act.
 The Council is a lab
or organization within the meaning of 
Section 2(5) of the Act.
 The Alleged Unfair Labor Practices
 Background
 The Council, a central body comprised of construction indu
s-try local unions in the Milwaukee area, coordinates the activ
i-ties of its member unions.
  For some time, the Council has been 
concerned that Respondent, which operates grocery stores in 

the Milwaukee area under the name Pick N Save, has co
n-structed new stores and e
xpanded or remodeled existing stores 
by using nonunion contractors, who do not 
pay their employees 

the prevailing area standard wage rates and benefits.  The 
Council believes that using contractors who pay less than pr
e-vailing wages and benefits undercuts and jeopardizes the wages 
and benefits colle
ctively bargained by their member u
nions.  
Among the o
ffending contractors, according to the Council, 
1 By agreement, the December 22 session was held via vid
eoconfe
r-ence; the witness and counsel were in Milwaukee and the judge was in 
Washington, D.C.
 were Performance Roofing, Northern Roofing, Glass, Inc., and 
Merit Painting, all of whom have been used to pe
rform work on 
Respondent
™s stores.
2 Respondent, whose own employees are represen
ted by labor 
organizations, leases all but one of the locations at which it has 

stores in the Milwaukee area.  At its leased locations, Respon
d-ent has arrangements with its lan
dlords, whereby the landlord 
agrees to construct and remodel stores to Responden
t™s specif
i-cations.  Respondent, however, retains the autho
rity to approve 
the contractors selected to pe
rform the work.  Since the lease 
arrangements essentially provide that constru
ction costs are 
passed through to Respondent in rental charges, Responden
t is 
interested in holding down construction costs.  It therefore i
n-sists on the sele
ction of contractors who provide the low bid on 
construction projects both with respect to its leased locations 
and with r
espect to the location it owns outright.  But, ev
en 
with respect to its leased premises, Respondent retains the a
u-thority to approve the contractors selected to pe
rform the work 
on its stores; indeed, even on its leased premises, R
espondent 
sometimes contracts directly for remodeling work.  Thus, R
e-spond
ent may deviate from using low
-bid co
ntractors where the 
quality of the work is a more significant concern or where local 

ord
inances provide that minority contractors are to be used for 
some construction work.  Respondent also som
etimes prefers 
that contra
ctors be used who have some familia
rity with its type 
of business.
 Representatives of the Council have met with repr
esentatives 
of the Respondent about the Council
™s concerns that Respon
d-ent was using nonunion contractors in the construction and 

remodeling
 of its stores.  The parties met on several occ
asions 
in the winter and spring of 2005.  The efforts of the Council to 
have its union co
ntractors be given an opportunity to bid on 
Respondent
™s construction work were rebuffed by Respon
d-ent
™s representatives
, who took the position that the sele
ction of 
contra
ctors was up to its landlords and that Respondent was 
either restricted to or pr
eferred using only the low bidders.  As 
a practical matter this policy excluded using union contra
ctors 
who usually paid hig
her wages and benefits.  When the mee
t-ings proved unsuccessful in resolving the differences b
etween 
the Council and the R
espondent, the Council authorized and 
began a campaign of handbilling at Respo
ndent™s retail stores.
 The Council Handbills at Responden
t™s Stores
 From about April 6, 2005 through about the end of June 
2005, agents of the Council di
stributed informational handbills 
in front of 26 of Respondent
™s stores.  The handbil
ling, which 
took place on Respo
ndent
™s private property, was peaceful.
3  2 The relevant prevailing or area standard wage and benefits rate for 
the construction work sought by the Council is, in effect, the wage and 
benefits rate in the
 collective
-ba
rgaining agreements of the Council™s 
member unions.  The prevailing wage rates and ben
efits, which apply 
to public construction projects, are determined by the State of Wisco
n-
sin after surveying and analyzing wage rates and benefits paid by r
epr
e-sentative contractors in the particular crafts.  The area standard rates 
and benefits are set annually.
 3 In his brief, counsel for the General Counsel asserts that Respon
d-
ent has not shown that the handbilling took place on pro
perty in which 
Responden
t had a sufficient i
nterest to prohibit the handbilling (GC Br. 
                                                                                                   ROUNDY
™S INC
. 129 The Council did not picket.  Respondent
™s agents undertook to 
expel the handbillers.  They were responsible for contacting 
police or having the landlord contact police to expel the han
d-billers, who left the premises as a result.  Two handbillers, St
e-ven Schr
einer and Gerald Rintamaki, were i
ssued citations and 
were required to appear in court to contest the citations.  The 
legal matters were resolved without a criminal conviction, and 
the handbillers had the a
ssistance of counsel employed and paid 
by one of t
he constituent union members of the Council.
 The Council
™s handbills identified R
espondent or Pick
-N-Save as using nonunion contractors, who did not pay their e
m-ployees prevailing wages and benefits, to build or r
emodel its 
stores.  The handbills asked con
sumers not to patronize R
e-spondent, accusing Respondent of saving money by using 
cheap labor to build and remodel its stores and not passing 
those savings on to consumers.  The Council suggested that 
consumers could achieve sa
vings of their own by shopping
 at 
competitor stores, pointing out price differences favoring pro
d-ucts sold by competitors.  It also urged consumers to contact 
Respo
ndent in support of the Council
™s efforts to protect the 
prevailing wage rates and ben
efits of its member unions.
4 The par
ties stipulated that Respo
ndent permitted widespread 
solicitation and distrib
ution of literature on private property 
both inside and outside its stores for at least the last 
3 years.  
For example, Respondent permitted Sa
lvation Army bellringers 
to solicit 
donations, annually, from November through Dece
m-ber; it permitted the Boy Scouts to sell cor
nstalks, popcorn and 
other items, and the Girl Scouts to sell cookies and other items, 
at multiple times throughout the year; it permitted the Vete
rans 
of Foreign W
ars to sell poppies, and the Shri
ners to sell onions, 
multiple times throughout the year; and it permitted the Hunger 
Task Force, the Red Cross and Second Harvest to solicit don
a-tions at var
ious times.
 The parties also stipulated that Respo
ndent regularly 
allows 
various other civic, political and/or charitable solicit
ations, 
inside or outside several of its stores, and that Respondent 
maintains bulletin boards inside many of its stores, whereby the 
public may solicit items for sale or a
dvertise community an
d organizational events.  There was uncontradicted test
imony that 
20
Œ22).  That is not an issue in this case.  The General Counsel™s co
m-plaint alleges that Union agents handbilled ﬁon Respondent™s pro
perty 
and/or property leased by Respondent.ﬂ  The gravamen
 of the co
m-plaint was that Respondent™s prohibition of the handbilling was unla
w-ful because it permitted similar activity by nonunion entities on that 
same pro
perty.  This is essentially a disparate treatment theory, and the 
theory upon which the case was 
tried.  The parties assumed at all stages 
of this litigation that the Respondent had a property interest sufficient 
to oust the handbillers.  Indeed, the General Counsel™s basic argument 
was that the Respondent, having such a property inte
rest, permitted 
similar conduct by nonunion entities.  It is too late now
Šand a pote
n-
tial due process problem
Šfor the General Counsel to change the theory 
of the case on brief.
 4 The evidence shows that several of the contractors used by R
e-spondent, including those referre
d to in the handbills, did, in fact, fail to 
pay prevailing wage rates and benefits.  The Council adequately r
e-searched those wage rates and benefits and knew they were below the 
prevailing standards before it prepared the handbills.  Respondent su
b-
mitted 
no evidence to the contrary; and it also conceded that the price 
comparisons in the Council™s handbills were acc
urate.
 an environmental group solicited support and contributions, and 
a judicial candidate handed out ca
mpaign literature, outside of 
its stores; and that Respondent also permitted a state senator
 to 
set up a table inside of one of its stores in order to distribute 
campaign literature or otherw
ise meet with potential voters.
 Discussion and Analysis
 Let me begin by stating what this case does and does not i
n-volve.  It does not involve organizing act
ivities, either by e
m-ployees or non
-employee union repr
esentatives.  And it does 
not involve a ba
rgaining dispute between union
-represented 
employees and their e
mployer.  It deals with nonemployee 
union representatives publicizing a dispute between a u
nion
 and 
an employer over using contractors, in the construction or r
e-modeling of its stores, who do not adhere to area wage stan
d-ards.  It involves peaceful handbilling, not picketing, on pr
ivate, 
not public, property.  In addition to publicizing what is d
e-scribed as an area standards dispute with the e
mployer over its 
store construction policy, however, the handbilling on the e
m-ployer
™s property also urged a consumer boycott of the emplo
y-er.  The case does not involve protest or boycott messages e
m-anating fro
m newspapers, radio or TV or from handbilling on 
public property.  It i
nvolves messages of protest about an area 
sta
ndards dispute and a suggested boycott disseminated by 
handbilling on Respondent
™s private pro
perty.  It is not disputed 
that the Respondent
 took steps to oust the handbillers from its 
private property or that it permitted other nonunion nonboycott 

solicitation and
 distribution on its property.
 The General Counsel alleges that, by permitting widespread 
charitable, political and other solicitat
ion and di
stributions on 
its private property, the Respondent could not ban what is a
l-legedly similar conduct by the union handbillers.  This is esse
n-tially an argument that R
espondent discriminated against the 
handbillers.  But nothing in the co
mplaint or
 in the General 
Counsel
™s presentation suggests that the R
espondent
™s ouster of 
the h
andbillers was based on an anti
union motive.  Indeed, the 
complaint does not allege a violation of Section 8(a)(3) of the 
Act.  Rather, the General Counsel relies on Board
 cases which 
find, after balancing co
mpeting interests and on an essentially 
disparate treatment analysis, that banning union activity on 
private property while permitting other solicitation or distrib
u-tion on that same property interferes with protected a
ctivity 
under Section 8(a)(1) of the Act.  See 
Sandusky Mall Co
., 329 
NLRB 618 (1999), enf. denied in relevant part 242 F.3d 682 
(6th Cir. 2001), and cases cited therein.  The Charging Party 
makes essentially the same points.
 The Respondent makes 
a multi
pronged attack on the Ge
neral 
Counsel
™s case.  Its e
ssential argument, however, is that the 
handbilling was not protected by the Act because it used R
e-spondent
™s property to seek a boycott of Respondent
™s business.  
Respondent also alleges that permitting so
licitation by charit
a-ble, civic or political groups is not the same as urging a boycott 

of a business and therefore there is no discrimination as alleged 
by the General Counsel.  Respondent also urges that the Board 
reverse its ruling in 
Sandusky Mall
 and 
adopt the reasoning of 
Member Hurtgen
™s dissent in 
Sandusky Mall
 as well as the 
contrary position of several circuit courts which more narrowly 
                                                                               DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 130 describes the kind of discrimination needed to justify u
nion 
activity on private property.
 In my view, the Board
™s decision in 
Sandusky Mall
 is co
n-trolling and the decision cannot be distinguished in any mea
n-ingful way.  In that case, the Board held, in a 3
-2 decision, that 
a shopping mall owner violated Section 8(a)(1) of the Act by 
prohibiting peaceful union handb
illing by union represent
atives 
on its property and by having the handbillers arrested and 

charged with criminal trespass.  The handbilling ta
rgeted a mall 
tenant accused of using a nonunion contractor, who did not pay 
prevailing area wages and benefits, t
o remodel its store.  The 
handbills asked the public not to p
atronize the tenant because 
its employment of the nonunion contractor undermined area 

sta
ndards.  The mall owner had allowed charitable, civic and 
other organizations to solicit on its premises, 
in accordance 
with its policy to pe
rmit such solicitation only where it benefits 
the business interest or good will of the mall or its tenants and 
does not create controversy or p
olitical divisiveness, a policy 
which it consi
stently followed.
 The Board maj
ority, citing applicable authorities, including 
the Supreme Court
™s decision in 
Babcock & Wilcox Co
., 351 
U.S. 105, 112 (1956), found that the handbilling was pr
otected 
by the Act, notwithstanding that it was unde
rtaken on private 
property, and the mall ow
ner
™s prohibition of the han
dbilling 
was discrimination because the mall owner permitted other 
nonunion solicitation on its property.
5  Noting its disagre
ement 
with a more narrow definition of discrim
ination artic
ulated by 
the Sixth Circuit in 
Cleveland Re
al Estate Par
tners v. NLRB,
 95 F.3d 457, 465 (6
th Cir. 1996), the Board stated that the mall 
owner
™s policy of permitting some solicitation, but not the u
n-ion
™s, still amounted to discrim
ination under the Act.  Although 
the Board did not specifically addre
ss the bo
ycott message of 
the handbills, it implicitly affirmed that that me
ssage did not 
render the handbilling unprotected or the discrim
ination any 
less significant by finding a violation in those ci
rcumstances.  

In addition, it disagreed with the Court
™s approach in 
Cleveland 
Real Estate Partners
, which also involved a bo
ycott message.  
The Board rejected the mall owner
™s attempted di
stinction of 
the two types of solicitation as 
ﬁlittle more than an employer 
permitting on its property solicitation that 
it likes and forbi
d-ding solicitation that it dislikes [citation omitted].
ﬂ  Accordin
g-ly, in 
Sandusky Mall
, the Board m
ajority found that the mall 
owner violated the Act by 
ﬁdiscriminatorily prohibiting the 
Union
™s representatives from distributing area sta
ndards han
d-bills on the mall pro
perty and by summoning the police to have 
the representatives a
rrested.
ﬂ Members Hurtgen and Brame wrote separate dissents in 
Sandusky Mall.
  Both took the position that urging a boycott of 
one of the mall tenants was not th
e same as the type of charit
a-ble and other solicitation permitted on the mall property.  
5 In 
Babcock & Wilcox,
 the Supreme Court stated that ﬁan employer 
may validly post his property . . . [if he] does not discriminate again
st 
the union by allowing other distrib
ution.ﬂ  As the Board observed, that 
discrimination exception has survived in subsequent S
upreme Court, 
courts of appeals and Board decisions, although the definition of di
s-crimination has been a
pplied somewhat more na
rrowly by some courts 
of appeals than by the Board.
 Member Hurtgen
™s dissent makes clear that he viewed messa
g-es in support of a boycott as qualitatively different from other 
solicit
ation that does not have a boycott me
ssage.  He therefore 
found no discrimin
ation.  He concluded that the mall owner 
would have forbidden 
ﬁboycott activity
ﬂ on its pro
perty by 
anyone, whether it was a union or not, because such activity 

would be detrimental to the business of the mall tenants
, ﬁirr
e-spective of the identity of the boycotter.
ﬂ Here, as in 
Sandusky Mall
, the handbillers were on private 
property and they urged a boycott of a mall tenant b
ecause it 
employed a nonunion contractor who was not paying area 
standards.  In 
Sandusky Mall
, the Board found that the handbil
l-ing was protected activity, notwithstanding the boycott me
s-sage.  The Respondent attempts to distinguish 
Sandusky Mall
 by suggesting that the handbilling in this case was unpr
otected 
because it had no control over the sele
ction of the co
ntractor 
who built or remodeled its stores, raising a sort of se
condary 
boycott or 
ﬁno right of control
ﬂ argument.  The Board
™s dec
i-sion in 
Sandusky Mall 
is silent as to whether the mall tenant 
had any control over the selection of the contr
actor who was 
remodeling its store.  I doubt that Respondent
™s suggested di
s-tinction makes a difference, but the evidence in this case shows 
that, both in pra
ctice and in the lease agreements, Respondent 
had sufficient authority to select or suggest contra
ctors, al
t-hough, in most instances, it chose to go with the low bidder 
because the construction costs were ultimately paid by it.  Co
n-trary to R
espondent
™s further suggestion that the Council
™s only 
dispute was with the nonunion contractors, the Council
™s dis-pute in this case was with the Respondent; it wanted Respon
d-ent to use whatever influence it had to employ union contra
c-tors to construct and remodel its stores.  Thus, contrary to R
e-spondent
™s view, it is inconsequential that a contractor was not 
actually present at Respondent
™s stores while the handbilling 
was in progress.  In any event, this entire argument is of no 

moment because the Supreme Court
™s decision in 
Edward J. 
Debartolo Corp. v. Florida Gulf Coast
 Building & Constru
c-tion Trades Council
, 48
5 U.S. 568, 583
Œ587 (1988)
, makes it 
clear that handbilling is not prohibited under the secondary 

boycott se
ctions of the Act.
 In addition, here, as in 
Sandusky Mall
, the discrimin
ation is 
shown by the employer
™s tolerance of other nonunion solicit
a-tion on
 its property.  In neither case was such nonunion solicit
a-tion the type of isolated conduct that would negate a fin
ding of 
discrimination.  See 
Hammary Mfg. Corp.,
 265 NLRB 57 
(1982).  And, as ind
icated above, in both cases, the handbillers 
urged a boycott
 of the alleged offending entity, while the no
n-union solicitors did not.  But, as indicated above, the Board 

majority in 
Sandusky Mall
 did not view the bo
ycott message as 
significant in its disparate treatment analysis.  In some ways, 
this would seem to be
 a stronger case than 
Sandusky Mall
 be-cause, in that case, the mall owner had a policy against permi
t-ting controversial or politically divisive solicitation on its pro
p-erty and it consistently applied that policy.  Here, the Respon
d-ent permitted nonunion p
olitical solicit
ation on its property, a 
clearly controversial topic.  Moreover, solicitation by an env
i-ronmental group, which Respondent also pe
rmitted here, might 
well have offended some of R
espondent
™s customers who were 
not f
avorably disposed to the 
ﬁGreen
ﬂ movement.  Tolerance of 
                                                  ROUNDY
™S INC
. 131 such arguably controversial solicit
ation in this case offers more 
support for a finding of disparate treatment here than existed in 
Sandusky Mall
. In the last analysis, however, the dete
rmining factor in both 
Sandusky Mall
 and
 this case is whether the 
Babcock & Wilcox
 discrimination exception to an employer
™s unfe
ttered right to 
use his private property applies where the otherwise protected 
union handbil
ling urges a business boycott of the employer and 
the allegedly comparable 
nonunion solic
itation does not.  The 
dissenters in 
Sandusky Mall
 said 
ﬁnoﬂ; and the majority, wit
h-out directly addres
sing the views of the dissenters on this point, 
said 
ﬁyes.
ﬂ  The Board
™s compos
ition has changed significantly 
since 
Sandusky Mall
 was deci
ded by closely divided me
mbers 
over 6 years ago.  And, during that time, more circuit courts 
have weighed in with their own defin
itions of what kind of 
comparability is necessary to establish discrimination in the 

context of union activity.  It is thus lik
ely that the present Board 
would want to take a fresh look at the i
ssue.  But I am bound by 
extant Board law, which is set forth in the majority
™s Sandusky 
Mall
 opinion.
6  I do not believe that case can rationally be di
s-tinguished from the instant case in 
any meaningful way.  I 
therefore find, based on the Board
™s dec
ision in 
Sandusky Mall
, that Respondent violated Section 8(a)(1) of the Act by prohibi
t-ing the Council
™s han
dbilling on its property while permitting 
nonunion solicit
ation on that property, and
 by having two of the 
han
dbillers issued citations.
 CONCLUSIONS OF 
LAW 1. 
 By discriminatorily prohibiting Council represent
atives 
from handbilling on its property outside its stores, while pe
r-mitting other solicitation and distributions on that pro
perty, 
and, by having handbillers issued citations, Respondent viola
t-ed Se
ction 8(a)(1) of the Act.
 2. 
 The above violations are unfair labor practices within the 
meaning of the Act.
 REMEDY
 Having found that Respondent vi
olated Section 8(a)(1) of the 
Act, I will 
order it to cease and desist from e
ngaging in conduct 
found unlawful and to take certain affirm
ative action, including 
the posting of an appropriate notice, that will effectuate the 

policy of the Act.  The remedy shall include a provision that 
Respondent t
ake steps to have the appropriate law enforcement 
authorities remove any reference to the citations issued to 
handbillers Steven Schreiner and Gerald Rintamaki.  In accor
d-ance with the General Counsel
™s conce
ssion (GC Br. 3 at 
fn. 3), 
there will be no prov
ision providing rei
mbursement of legal 
fees since it appears that Schreiner and Ri
ntamaki suffered no 
losses due to their legal representation in connection with the 
citations.  The General Counsel also asks that I specifically 
order the notices to be post
ed on bulletin boards at the entrance 
to Respondent
™s stores because that is the point closest to where 
the handbilling took place.  I am relu
ctant to do so because the 
General Counsel
™s request seems to go beyond what the Board 
ordered in 
Sandusky Mall
 and the R
espondent has not had the 
opportunity to respond to the r
equest.  In these circumstances, I 
6 See 
Iowa Beef Packers,
 144 NLRB 615, 616 (1963).
 will follow 
Sandusky Mall
 and use the traditional n
otice
-posting language of the order in that case.
7 On these findings of fact and concl
usions of law, and o
n the 
entire record herein, I issue the following recommended
8 ORDER
 The Respondent, Roundy
™s Inc., its officers, agents, succe
s-sors
, and assigns, shall
 1. 
 Cease and desist from
 (a) Discriminatorily prohibiting representatives of the Cou
n-cil from distribu
ting handbills on its property, by deman
ding 
that they leave the property and by having them issued cit
a-tions, or, in any other way, interfering with them.
 (b) In any like or related manner inte
rfering with, restraining, 
or coercing employees in the exerci
se of the rights gua
ranteed 
them by Section 7 of the Act.
 2. 
 Take the following affirmative action necessary to effe
c-tuate the policies of the Act.
 (a) Within 14 days from the date of this order, notify the a
p-propriate law e
nforcement authorities, in writ
ing, with copies to 
the Council, that the Board has found that the cit
ations issued to 
Steven Schreiber and Gerald Ri
ntamaki were unlawful and ask 
them to expunge any citations and other r
ecords dealing with 
the events in this case.
 (b) Within 14 days afte
r service by the Region, post at all of 
its stores, at which Council representatives were pr
ohibited 
from handbilling, copies of the attached notice marked 
ﬁAp-pendix.
ﬂ9  Copies of the notice, on forms provided by the R
e-gional Director for Region 30, after 
being signed by Respon
d-
ent
™s representative, shall be posted by the Respondent imm
e-diately upon receipt and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to e
m-ployees are customarily posted.  Reasonable steps 
shall be ta
k-en by the Respondent to ensure that the notices are not a
ltered, 
defaced
, or covered by any other m
aterial.  In the event that, 
during the pendency of these proceedings, the Respo
ndent has 
gone out of business or closed any of the stores involv
ed in 
these proceedings, the R
espondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
mployees 
and former e
mployees employed by Respondent since May 9, 
2005, the date the first charge was filed in this case.
 7 Actually, the Board™s notice in 
Sandusky Mall
, which is addressed 
to the employer™s employees, seems an odd remedy for the ouster and 
arrest of nonempl
oyee handbillers whose area standards message had 
absolutely nothing to do with the employer™s employees.  Indeed, the 
boycott urged by the handbillers might well have adversely affected 

those e
mployees by jeopardizing their jobs through the consequent los
s of business due to the boycott of their e
mployer.
 8 If no exceptions are filed as provided by Sec. 102.46 of the Board
™s Rules and Regulations, the findings, concl
usions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by
 the 
Board and all objections to them shall be deemed waived for all pu
r-poses.
 9 If this Order is enforced by a jud
gment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read
 ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

National Labor Relations Board.ﬂ
                                                                                                    DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 132 (c) Within 
21 days after service by the Region, file with the 
Regional Director a sworn certification of a respons
ible official 
on a form provided by the Region a
ttesting to the steps the 
Respondent has taken to comply with this order.
  APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we violated the 
National Labor Rel
ations Act and has ordered us to post and abide 
by this notice
.  Section 7 o
f the Act gives employees these rights.
  To organize
 To form, join or assist any union
 To bargain collectively through repr
esentatives of their 
own choice
 To act together for other mutual aid or protection
 To choose not to engage in any of these protected 
con-certed activities.
  WE WILL NOT
 discriminatorily prohibit representatives of 
Milwaukee Building and Construction Trades Council, AFL
ŒCIO from distributing handbills on property owned or leased by 
Roundy
™s Inc., by demanding that they leave the property,
 hav-ing them issued c
itations, or, in any other way, interfering with 
them.
 WE WILL NOT
, in any like or related manner, interfere with, 
restrain
, or coerce you in the exercise of rights gua
ranteed you 
by Se
ction 7 of the Act.
 WE WILL
, within 14 days of the
 Board
™s order, notify the a
p-plicable law enforcement authorities, in writing, that the cit
a-tions issued to Steven Schreiber and Gerald Rintamaki were 
found to be unlawful by the Board and ask them to e
xpunge 
any citations and other records dealing with th
e citations.  Co
p-ies of such notific
ation and request will be sent to the above 
individuals and the Council.
 ROUNDY
™S INC.    Andrew S. Gollin, Esq., 
for the General Counsel.
 Scott A. Gore, Esq. 
and
 Mark L. Stozenburg, Esq. (Laner, 
Muchin, Dombrow, Becker,
 Levin & Tominberg, Ltd.), 
of 
Chicago, IL, for the Respondent.
 Ying Tao Ho, Esq. (Previant, Goldberg, Uelmen, Gratz, Miller 
& Brueggeman, S.C.), 
of Milwaukee, Wisconsin, for the 
Charging Party.
 SUPPLEMENTAL DECISIO
N ON REMAND
 STATEMENT OF THE 
CASE
 ROBERT 
A. GIANNASI
, Administrative Law Judge.  On Fe
b-ruary 8, 2006, I issued my original decision in this case, finding 
that the R
espondent had violated Section 8(a)(1) of the National 
Labor Relations Act (the Act) by discriminatorily preventing 
union agents from 
distributing handbills on the sidewalks in 
front of its stores while at the same time permitting other ind
i-viduals to solicit cu
stomers from this same area.  Although the 
General Counsel tried the case only on that discrimination the
o-ry, in his brief to me
, he urged a different theory, namely, that 
the Respondent had not established that it had a property inte
r-est in the sid
ewalks in front of its stores sufficient to exclude 
the handbillers.  Therefore, according to the Ge
neral Counsel, 
the Respondent had v
iolated the Act notwithstanding its di
s-criminatory co
nduct.  I rejected that theory on the ground that 
all parties had assumed that the Respondent had a sufficient 
property interest to exclude the handbillers under the discrim
i-nation theory a
dvanced under 
the complaint and at trial, and to 
permit the Ge
neral Counsel to raise this new theory would raise 
due process problems.  See footnote 3 of my original dec
ision.  
The new theory was neither specifically mentioned in the co
m-plaint nor raised by counsel for 
the General Counsel in his 
opening stat
ement.   
 On September 11, 2006, the Board, acknowledging that the 
issue of the Respondent™s property interest appeared to be u
n-contested during the hearing, neverth
eless, remanded the case 
to me to take further ev
idence on the issue because, under 
Indio 
Grocery Outlet
, 323 NLRB 1138, 1141 (1997), enfd. 187 F.3d 
1080 (9th Cir. 1999), cert. denied 529 U.S. 1098 (2000), a r
e-spondent in these types of cases has the burden of establis
hing 
that it had a sufficient property 
interest to exclude others from 
the pro
perty in question.   The Board also noted that it need not 
pass on the issue whether the Respo
ndent™s exclusion of the 
handbillers was discriminatory because ﬁ[i]f it is found that the 
Respondent lacked an exclusionar
y property interest, that fin
d-ing could be sufficient to find a violation even if the Respon
d-ent did not act discriminatorily.ﬂ  Slip decision p. 5 fn. 4.  

Compare 
Food Lion, Inc.,
 304 NLRB 602 (1991), in which the 
Board a
ffirmed the judge™s finding of a v
iolation where the 
respondent di
sparately enforced its rules and policies against 
the u
nion by granting other individuals the right to solicit on 
property adj
acent to its stores while denying such access to the 
union, but found it ﬁunnecessary to pass on t
he judge™s discu
s-sion and analysis of whether the [r]espondent had an exclusory 
property i
nterest in the areas from which it excluded the union 
representatives.ﬂ  Ibid.
 The Board™s remand order effectively amends the complaint 
to add the theory
Šseparate fr
om the discrim
ination theory 
advanced in the General Counsel™s original co
mplaint
Šthat 
Respondent violated the Act by excluding union represe
ntatives 
engaging in protected concerted activity from property in which 
it had no exclusionary interest.  On D
ecem
ber 14, 2006, I heard 
evidence on the remand in Milwaukee, Wisconsin.  At the end 
of the hearing, the parties all expressed satisfa
ction that the 
record was now complete (Tr. 343).  Thereafter, I received 
briefs and reply briefs from the parties.  Based on
 evidence 
submitted both on remand and in the original procee
ding, the 
stipulations and briefs of the parties and on the entire record, I 
make the following additional findings of fact and concl
usions 
of law.
 The Facts
 The union handbilling discussed in my
 original decision took 
place in front of Respondent™s stores at 26 specific loc
ations, 
according to a stipulation of the parties (Jt. Exh. 1).  The parties 
 ROUNDY
™S INC
. 133 also entered into a stipulation setting forth lease agre
ements and 
property interests at each of th
ose locations (Jt. Exh. 4).  At 
some of the locations, Respondent™s store was in a shopping 
mall and in others the store was free standing.  The parties sti
p-ulated that the han
dbilling was peaceful.  And the record does 
not contain any evidence that the ha
ndbillers obstructed or i
n-terfered with customer access to or egress from the Respon
d-ent™s stores.  The record also contains testim
onial evidence as 
to some of the handbilling.  Two of the lead handbillers test
i-fied that they instructed their associates no
t to inte
rfere with 
customers (Tr. 77, 321).
 Below, I set forth, for each of the locations, what activity 
took place and where, and the circumstances of the Respon
d-ent™s interference with the handbilling.  I also discuss the R
e-spondent™s relevant property 
interests in the areas in which the 
handbilling took place.  The R
espondent owned the store and 
the property at the first location listed below.  The stores at the 
other 25 locations were leased by the Respondent and the terms 
of the leases were somewhat d
ifferent at each location.
1 The Activity, Where it Took Place, and 
 Respondent™s Rea
ction to it
 1. Pick™n Save
Š127/Capitol, Brookfield, Wisconsin (Mall). 
On or about April 20,
2 union handbillers peacefully distri
buted 
handbills ﬁin front of this store.ﬂ
3  An agent of the R
espondent 
approached the handbillers and demanded that they stop di
s-tributing their handbills at that location or else he would call the 
police to have the handbillers removed.  The handbil
lers then 
left.  The Respondent owned the property
 involved at this loc
a-tion, inclu
ding the area in which the handbilling took place.
4 2. Pick™n Save
ŠRawson, Franklin, Wisconsin (Mall).  On or 
about April 6, union handbillers peacefully distributed han
d-bills ﬁin front of this store.ﬂ  An agent of the Resp
ondent a
p-proached the handbillers and demanded that they stop distri
b-uting their handbills at that location or else he would call the 

police to have the handbillers r
emoved.  The handbillers then 
left.
 1 The numbering system that I use in describing the store l
ocations 
from 1 through 26 is based on the listings set forth in Jt.
 Exh. 1.  Those 
locations are the only ones at which the handbil
ling took place.  The 
Respondent apparently has a different nu
mbering system that covers all 
of its stores, not just the ones i
nvolved in the handbilling.  Jt. Exh. 1 
also identifies whether t
he store is free standing or in a shopping mall.
 2 All dates refer to 2005, unless otherwise stated.
 3 The parties stipulated that the term ﬁin front of [the] storeﬂ means 
somewhere in the ﬁcommon areasﬂ described in the a
pplicable lease 
agreements, includ
ing private sidewalks in front of a particular store 
(Tr. 281
Œ282, 314
Œ316).
 4 In his opening brief on remand, the General Counsel co
ncedes that 
the Respondent owned this property, including the location on which 
the handbilling took place, at the time it 
took place.  The General 
Counsel also concedes that the Respondent therefore had a sufficient 
property interest to exclude the han
dbillers.  The evidence submitted in 
the remand proceeding su
pports this view (R. Exh. 3
Œ4, Tr. 347
Œ350).  
Accordingly, the Ge
neral Counsel concedes that the Respondent did not 
violate the Act under the new remand theory of the case.  But my fin
d-
ings that the Respondent discriminated against the union han
dbillers by 
ousting them from this location, set forth in my original decisi
on, 

stands.
 3. Pick™n Save
ŠGreenfield, Greenfield, Wisconsin (Free
 Standing).  On or about April 6, union handbillers peacefully 
distributed handbills ﬁin front of this store.ﬂ  An agent of the 
Respondent a
pproached the handbillers and demanded that they 
stop distributing their handbills at that location or else he would
 call the police to have the handbillers removed.  The han
d-billers then left.
 4. Pick™n Save
ŠHales Corners, Hales Corners, Wi
sconsin 
(Mall).  On or about April 6 and May 5, union handbillers 
peacefully distributed handbills ﬁin front of this store,ﬂ and, o
n or about June 8, distributed handbills ﬁon a sid
ewalk near the 
store.ﬂ  An agent of the Respondent approached the handbillers 
and demanded that they stop distributing the handbills at that 
loc
ation or else he would call the police to have the handbillers
 removed.  On June 8, two of the R
espondent™s security guards 
accompanied the manager.  On April 6, the handbillers left 
wit
hout the police being called or present.  On May 5 and June 
8, the handbillers left only after the police were called, arrived 
and t
alked to the handbillers.  One of the handbillers, Charlie 
Falkner, testified that he personally handbilled at this location 

two times, presumably May 5 and June 8, because the p
olice 
confronted the handbillers (Tr. 322
Œ323).  On one occasion, 
when the han
dbillers were han
dbilling on ﬁa crosswalk from 
. . . a Blockbuster there going into the parking lot,ﬂ he testified 
that the police told the handbillers that they would be arrested if 

they did not leave.  (Tr. 323.)   On the second occasion, when 
the handbi
llers were ﬁdirectly in front of the store, somewhat in 
front of the doors of the store itself,ﬂ the police ﬁshowed upﬂ 

and, after some discussion, permi
tted the handbillers to remain 
and continue their handbilling.  (Tr. 323
Œ324.)  Falkner also 
test
ified 
that someone who said he was the Respondent™s store 
manager approached the handbillers while he was there.  (Tr. 

335Œ336.)
5 5. Pick™n Save
ŠMenomonee Falls East, Menomonee Falls, 
Wisconsin (Mall).  On or about April 6, union handbillers 

peacefully distribut
ed handbills ﬁin front of this store.ﬂ  An 
agent of the Respondent demanded that the handbillers stop 
distributing the handbills at that l
ocation or else he would call 
the police to have the handbillers removed.  The handbillers did 
not leave until after t
he police were called, a
rrived and spoke to 
the handbillers.
6 6. Pick™n Save
ŠMenomonee Falls, Menomonee Falls, Wi
s-consin (Mall).  On or about April 6, union handbillers peacefu
l-ly distributed handbills ﬁin front of this store.ﬂ  An agent of the 
Respondent 
demanded that the handbil
lers stop distributing the 
han
dbills at that location or else he would call the police to 
have the han
dbillers removed.  The handbillers left.
 7. Pick™n Save
ŠMequon, Mequon, Wisconsin (Free Stan
d-ing).  On or about April 6, Union Ag
ents Steve Schreiner and 
5 The parties also stipulated that, where the police were called, ﬁR
e-spondent™s agents were responsible for contacting the police or having 
the property owner contact the police.ﬂ  Jt. Exh. 1 p. 1. 
 6 In its opening brief on remand (Br. 6, 30),
 the Respondent mista
k-
enly states that this aspect of the stipulation refers to an unidentified 

manager, not a Roundy™s manager.  The relevant part of the stipulation 
covering this incident, however, clearly refers to an ﬁunidentified 
Roundy™s ma
nager.ﬂ
                                                                                                    DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 134 Gerald Rintamaki distributed handbills ﬁin front of this store.ﬂ  
An ﬁunidentified managerﬂ a
pproached them and demanded 
they stop distributing handbills at that location or else he would 
call the police and have the handbillers re
moved. The police 
were called, arrived and talked to the handbil
lers.  The police 
told the handbillers that the Mequon Police Department was 
going to issue them citations.  The handbillers then left.  The 
citations were later mailed to Schreiner and Rintam
aki.  Al
t-hough Schreiner testified at the first hearing about this partic
u-lar incident, his testimony does not a
mplify the circumstances 
of the handbil
ling beyond what is already in the stipulation. 
 8. Pick™n Save
ŠBluemound East, Milwaukee, Wisconsin 
(Mal
l).  On or about April 21 and 29, May 4, and June 29, u
n-ion handbillers peacefully distributed handbills ﬁin front of this 
store.ﬂ  An agent of the Respondent approached the han
dbillers 
and demanded that they stop distributing handbills at that loc
a-tion or
 else he would call the police and have the handbillers 
removed.  On each occasion, the police were called, arrived and 
talked to the handbillers.  On April 21, the han
dbillers moved to 
the public sidewalk only after the police a
rrived.  On the last 
three 
occasions, however, the han
dbillers had moved to the 
public sidewalk before the police appeared.  On all occasions, 

the handbilling continued on the public sid
ewalk.
 9. Pick™n Save
ŠBayview, Milwaukee, Wisconsin (Free 
Standing).  On an unspecified date in J
une, union handbillers 
peac
efully distributed handbills ﬁin front of this store.ﬂ  An 
agent of the Respondent approached the handbillers and d
e-manded that they stop distributing handbills at that location or 
else he would call the police and have the handb
illers removed.  
The handbillers then left.  Union handbiller Charlie Fal
kner 
testified to the same effect.  (Tr. 325.) 
 10. Pick™n Save
ŠClark Square, Milwaukee, Wisconsin 
(Mall).  On or about April 21, union handbillers peac
efully 
distributed handbills ﬁi
n front of this store.ﬂ  An agent of the 

Respondent approached the handbillers and d
emanded that they 
stop distributing handbills at that loc
ation or else he would call 
the police and have the han
dbillers removed.  The police were 
called, arrived and spoke
 to the handbillers.  The han
dbillers 
then moved to the public sidewalk.
 11. Pick™n Save
ŠGood Hope, Milwaukee, Wisconsin (Free 
Standing).  On or about April 20, union handbillers peacefully 

distributed handbills ﬁin front of this store.ﬂ  An agent of the 

Respondent approached the handbillers and d
emanded that they 
stop distributing handbills at that location or else he would call 
the police and have the handbillers removed.  The handbil
lers 
then left.
 12. Pick™n Save
ŠMetro Market, Milwaukee, Wisconsin 
(Mall
).  According to the stipulation of the parties, on an u
n-specified date in June, union handbillers peacefully distri
buted 
handbills ﬁin front of this store.ﬂ  An agent of the Respo
ndent 
approached the handbillers and demanded that they stop di
s-tributing th
e han
dbills at that location or else he would call the 
police and have the handbillers removed.  The han
dbillers then 
left.  Union handbiller Charlie Falkner testified about b
eing 
present at this location, but was unable to identify the date; he 
recalled h
andbilling on a public sidewalk ﬁgoing into the par
k-ing lot (Tr. 332
Œ333).ﬂ  His testimony is not specific enough to 
make definitive findings, but it does not detract from the inc
i-dent set forth in the stipulation. 
 13. Pick™n Save
ŠEast Pointe, Milwaukee, 
Wisconsin 
(Mall).  On or about June 29, a union handbiller peac
efully 
distributed handbills ﬁon the public sidewalk outside this store.ﬂ  

An unidentified person claiming to own the property a
p-proached the han
dbiller and demanded that he stop distributing 
handbills at that location.  The han
dbiller refused.  The police 
were called, a
rrived and spoke with ﬁthe parties.ﬂ  The police 

allowed the handbiller to remain.  This part of the stip
ulation 
does not state the person who approached the handbiller was an 
agent of the Respondent, although the stipulation generally 
provides that ﬁRespondent™s agents were responsible for co
n-tacting the police or having the property owner contact the 
police.ﬂ
7 14. Pick™n Save
ŠMidtown, Milwaukee, Wisconsin (Mall).  
On an unspecif
ied date in June, union handbil
lers peacefully 
distributed handbills ﬁin front of this store.ﬂ  An agent of the 
Respondent approached the handbillers and demanded that they 
stop distributing the handbills at that loc
ation or else he would 
call the police a
nd have the handbillers removed.  The han
d-billers then left.  Union handbiller Falkner testified that, on a 
different date, he handbilled in certain par
king areas of the 
mall, but no action was taken against the handbillers.  (Tr. 325
Œ326.)
 15. Pick™n Save
ŠSilver Spring, Milwaukee, Wisconsin 
(Mall). On or about April 20, union handbillers peacefully di
s-tributed handbills ﬁin front of this store.ﬂ  An agent of the R
e-spondent approached the handbillers and d
emanded that they 
stop distributing the handbills at
 that loc
ation or else he would 
call the police and have the handbillers removed.  The han
d-billers then left.
 16. Pick™n Save
ŠMuskego, Muskego, Wisconsin (Mall).  
On or about April 6, union handbillers peacefully distributed 

handbills ﬁin front of this sto
re.ﬂ  An agent of the Respondent 
approached the handbillers and demanded that they stop di
s-tributing the handbills at that loc
ation or else he would call the 
police and have the handbillers removed.  The police were 

called, arrived and spoke with the handb
illers.  The handbillers 
then left.  There was testimony concerning this incident that 
supported this a
spect of the stipulation (Tr. 79
Œ80).
 17. Pick™n Save
ŠNew Berlin, New Berlin, Wisconsin 
(Mall).  On or about April 6, union handbillers peacefully di
s-tri
buted handbills ﬁin front of this store.ﬂ  An agent of the R
e-spondent approached the handbillers and d
emanded that they 
stop distributing the handbills at that loc
ation or else he would 
call the police and have the handbillers removed.  The police 
were cal
led, arrived and spoke to the handbillers.  The han
d-billers then left.  Testimonial evidence also supported this a
s-pect of the stip
ulation (Tr. 78
Œ79). 
 18. Pick™n Save
ŠTri City, Oak Creek, Wisconsin (Mall).  
On or about April 20, union handbillers peac
efully distributed 
handbills ﬁin front of this store.ﬂ  An agent of the Respondent 
7 Because of the apparent ambiguity in the stipulation, the General 
Counsel, in his opening brief on remand (Br. 16), co
ncedes that the 
stipulation does not support a violation of the Act as to this incident, 
under either the remand theory or the di
scriminat
ion theory of the case. 
                                                   ROUNDY
™S INC
. 135 approached the handbillers and demanded that they stop di
s-tributing the handbills at that loc
ation or else he would call the 
police and have the handbillers removed.  Thereafte
r, according 
to the rel
evant part of the stipulation, ﬁ[t]he handbillers moved 
to the sidewalk.ﬂ  The police were called, arrived and spoke to 
the handbillers.  After this, again according to the stipul
ation, 
ﬁ[t]he handbillers remained on the public sidew
alk.ﬂ  The 
handbillers returned on or about April 21, May 10 and 25 and 
distributed handbills on ﬁthe public sidewalk.ﬂ  Ther
eafter, the 
police were called, arrived and spoke to the handbillers, but the 
handbillers continued their han
dbilling on the public
 sidewalk.
8  Fal
kner also testified that he handbilled twice at this location, 
but no action was taken against the handbillers.  (Tr. 327.)
9 19. Pick™n Save
ŠOconomowoc, Oconomowoc, Wi
sconsin 
(Mall).  On or about May 17, union handbillers peacefully di
s-trib
uted handbills ﬁin front of this store.ﬂ  An agent of the R
e-spondent a
pproached the handbillers and demanded that they 
stop distribu
ting handbills at that location or else he would call 
the police and have the handbillers removed.  The police were 
called, 
arrived and spoke to the handbillers.  The han
dbillers 
thereafter moved their handbilling to the public sidewalk.  
Falkner testified that he handbilled at this location, but at the 
ﬁentrances of the parking lot itself.ﬂ  A
ccording to Falkner, a 
store manag
er told the handbillers to leave, then the police 
came and permitted the handbillers to continue.  (Tr. 327
Œ328.)  
The latter incident appears to be a diffe
rent incident than the 

incident described in the stipulation.
 20. Pick™n Save
ŠWhitnall, St. Francis,
 Wisconsin (Mall).  
On or about April 21, union handbillers peac
efully distributed 
handbills ﬁin front of this store.ﬂ  An agent of the Respondent 
approached the handbillers and demanded that they stop di
s-tributing handbills at that loc
ation or else he wou
ld call the 
police and have the han
dbillers removed.  The handbillers left.
 21. Pick™n Save
ŠWales, Wales, Wisconsin (Free Stan
ding).  
On an unspecified date in April, union handbillers peac
efully 
distributed handbills ﬁin front of this store.ﬂ  An agent of
 the 
Respondent approached the handbillers and d
emanded that they 
stop distributing handbills at that loc
ation or else he would call 
the police and have the handbillers removed.  The han
dbillers 
left.
 22. Pick™n Save
ŠSunset, Waukesha, Wisconsin (Free Stan
d-ing).  On or about June 29, union handbillers peacefully di
s-tributed handbills ﬁin front of the store.ﬂ  An agent of the R
e-spondent a
pproached the handbillers and demanded that they 
stop distribu
ting handbills at that location or else he would call 
the pol
ice and have the handbillers removed.  The police were 
called, arrived and spoke to the handbillers.  The handbillers 
then moved to the public sidewalk or right
-of-way.
 23. Pick™n Save
ŠWaukesha East, Waukesha, Wisconsin 
(Mall).  On or about June 29, union 
handbillers peacefully di
s-8 I assume, in accordance with the stipulation of the parties, that an 
agent of the Respondent called the police on the latter three occasions.
 9 In his opening brief on remand (Br. 20, fn. 7), the General Counsel 
stated that he do
es not pursue the alleged violations based on any inc
i-dents that took place at this location, except the one on April 20, b
e-cause of the lack of specificity in the stip
ulation as to who called the 
police.
 tributed handbills ﬁin front of the store.ﬂ  An agent of the R
e-spondent a
pproached the handbillers and demanded that they 
stop distribu
ting handbills at that location or else he would call 
the police and have the handbillers remov
ed.  The han
dbillers 
left.
 24. Pick™n Save
ŠState Street, Wauwatosa, Wisconsin 
(Mall).  On or about April 6, and again on an unspecified date 
in May, union handbil
lers peacefully distributed handbills ﬁin 
front of the store.ﬂ  An agent of the Respondent a
pproached the 
handbillers and demanded that they stop distributing handbills 
at that loc
ation or else he would call the police and have the 
handbillers removed.  The police were called, arrived and 
talked to the handbillers.  The handbillers then moved to th
e 
public sid
ewalk.  On an unspecified date in June, handbillers 
again a
ppeared at this location, this time ﬁat the entrance of the 
parking lot from the street.ﬂ  On this occasion, an agent of the 
Respondent approached the handbillers and demanded that they
 stop distributing han
dbills at that location or else he would call 
the police to have the handbillers removed.  The police were 
called, arrived and spoke to the handbil
lers.  The handbillers 
thereafter moved to the public sid
ewalk.
 25. Pick™n Save
ŠClevela
nd, West Allis, Wisconsin (Mall).  
On or about April 6, union handbillers peacefully distributed 

handbills ﬁin front of this store.ﬂ  An agent of the Respondent 
approached the handbillers and demanded that they stop di
s-tributing handbills at that loc
ation 
or else he would call the 
police and have the han
dbillers removed.  The handbillers then 
left.
 26. Pick™n Save
ŠMarket Square, West Allis, Wisconsin 
(Mall).  On or about May 18, union handbillers peacefully di
s-tributed handbills ﬁoutside this store.ﬂ  Two o
f the Respon
d-ent™s security guards approached the handbillers and asked 
them to leave or else they would call the police and have the 
handbillers removed.  The police were called, arrived and 
talked to the handbillers.  The handbillers thereafter moved to 
the public sid
ewalk.
 In its opening brief on remand (Br. 30
Œ32), the R
espondent 
contends that, in several of the incidents d
escribed above, its 
agents were not responsible for ousting the handbil
lers or for 
calling the police.  In one incident, at Menomone
e Falls, No. 5, 
above, the Respo
ndent was wrong on the facts.  In another, at 
East Pointe, No. 13, above, the General Counsel has di
savowed 
any reliance on that incident in alleging violations of the Act.   
At Tri
-City, No. 18 above, the General Counsel ha
s disavowed 
any reliance on those incidents, except for that o
ccurring on 
April 20, an incident that Respondent does not co
ntest in its 
brief.
 The Respondent also contends that the stipulation and the 
testimony about the M
equon incident, No. 7, above, does
 not 
show that the Respondent itself took action against the han
d-
billers.  The stipulation covering this incident does indeed, as 

Respondent contends, refer only to an ﬁunidentified mana
gerﬂ 
approaching the handbillers and asking them to stop their acti
v-ity.  However, the stipulation states generally that ﬁR
espon
d-ent™s agents were responsible for contacting the police or ha
v-ing the pro
perty owner contact the police.ﬂ  See footnote 5 
above.   Mor
eover, a separate part of the stipulation, number 3 
at page 1 o
f Joint. Exhibit 1, states that ﬁone of Respo
ndent™s 
                                                  DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 136 statutory supervisors or agents, Peter Schuetteﬂ called the p
o-lice, who thereafter issued cit
ations to two of the handbillers, 
Steven Schreiner and Gerald Rintamaki.  In these circumstan
c-es, I reject the
 Respondent™s conte
ntion.
 The Respondent also relies (Opening Br. 32) on the testim
o-ny of one of the handbillers, Charlie Falkner, in co
ntending that 
some of the Respondent™s contacts with him not only show no 
interference with his handbilling, but also sh
ow more gene
rally 
that the Respondent did not interfere with any handbilling that 
took place at the loc
ations where Falkner handbilled.  I also 
reject this conte
ntion.  First of all, it is not clear that Falkner 
was testifying to the same incidents d
escrib
ed in the relevant 
parts of the stipulation.  For example, the Respondent contends 
that Falkner was not interfered with when he han
dbilled at the 
Tri City location.  But, as indicated above, the General Counsel 
only relies on the April 20 handbilling for a
 viol
ation at that 
location.  And Fal
kner™s testimony indicates that he handbilled 
at Tri City on two occasions, neither of which he identified by 
date (Tr. 327).  Thus, Falkner™s testimony does not impugn the 
stipulated facts concer
ning the Tri City incid
ent.  Likewise, 
Falkner™s testimony about his handbilling at the Oconomowoc 
loc
ation does not specify the date he handbilled there, and his 
description of what happened does not appear to match the 
incident d
escribed in the stipulation (Tr. 327
Œ328).  I co
uld not 
find any reference in Falkner™s testimony to the Cleveland loc
a-tion, which Respondent also cited in this conne
ction.  Thus, I 
cannot find that Falkner™s testimony refutes the stipulation 

insofar as it relates to the Cleveland location.  Finally, th
e Re-spondent contends that the Respo
ndent did not interfere with 
Fal
kner™s handbilling at the Hales Corners location.  Falkner 
test
ified he handbilled at that location on two occasions, but did 
not give the dates he handbilled (Tr. 323
Œ324).  The stipulati
on for this loc
ation, No. 4, above, sets forth three particular dates.  
It is not clear to me that Falkner™s testimony deals with the 
same incidents mentioned in the stipulation, but even if it did, 
one incident remains unrebutted by Falkner™s test
imony an
d, in 
another, Fal
kner clearly testified that the police were called and 
told the handbillers if they did not leave they would be arrested 
(Tr. 323).  At most, therefore, in only one of the incidents Fal
k-ner testified about was he told that his handbilling
 was permi
t-ted (Tr. 323
Œ324).  In short, the testimony is insufficient to 
rebut the clear terms of the stipulation concerning the Hales 

Corners location and I reject the Respo
ndent™s contention that it 
did not interfere with the handbilling at this locatio
n.  
 The Respondent™s Property Interests in the Areas 
 Where the Handbilling Took Place
 As indicated, the Respondent owned the property at l
ocation 
No. 1 listed above (127/Capitol), including the area in which 
the handbilling took place, and the General Co
unsel no longer 
relies on that incident to support a violation on the remand th
e-
ory of the case.  The General Counsel adheres to his view that 
the Respondent violated the Act at this location under the di
s-crimination theory of the case, consistent with my 
original d
e-cision.
 The other 25 locations were subject to different lease agre
e-ments between different landlords and the Respo
ndent, which 
leased the stores themselves, not the co
mmon areas in front of 
the stores, where the handbilling took place.  The det
ails of the 
relevant language of the lease agreements are set forth in a 
stipulation of the pa
rties during the remand hearing (Jt. Exh. 4).  
Although the parties differ on whether the Respondent has an 
exclusionary interest in the common areas where the ha
ndbil
l-ing took place, there is essential agreement that the R
espondent 
had a nonexclusive easement in those common areas.  Most of 
the leases specifically provide that the lessee has a nonexcl
u-sive easement in the common a
reas, including the sidewalks 
imm
ediately in front of the stores and the parking lots serving 
the leased premises, and the others implicitly pr
ovide as much.  
The Respo
ndent concedes (Opening brief on remand, at p. 2 
and 37
Œ39) that the leases at all 25 leased loc
ations granted it 
ﬁnon
-exc
lusive easements to the common ar
eas.ﬂ The eas
e-ments generally permit use of the common areas by the R
e-spondent and its customers, employees and invi
tees, as well as 
the landlord and other tenants of the shopping ce
nters, and their 
customers, employees and
 invi
tees.
10  Several of the locations, however, call for further di
scussion 
because of unique ci
rcumstances or particular lease language.  
For example, the General Counsel essentially concedes (Ope
n-ing brief on remand at p. 11) that the lease language at 
the 

Bluemound store (No. 8) is too ambiguous to support a viol
a-tion under the remand theory of the case.  That location is thus 
no longer part of the remand theory of the case.  
 In addition, several of the locations are covered by lease la
n-guage that sets
 forth the Respondent™s maintenance oblig
ations 
with respect to the common areas.  See generally Joint E
xhibit 
4.  Thus, a number of the leases (stores 2, 3, 4, 5, 6, 9, 10, 11, 
13, 14, 15, 17, 18, 20, 22, 24, 25, and 26) contain language 
providing that th
e landlord shall operate and maintain the 
common areas, but some (stores 2, 3, 4, 6, 9, 10, 11, 13, 14, 17, 
20, 24, and 26) have language providing that the tenant shall 
pay as add
itional rent its proportionate share of certain common 
area expenses, includ
ing cleaning, snow and ice removal, pro
p-erty and liability insurance, landscaping, ru
bbish removal, and 
other expenses.  At the Cleveland, West Allis store (no. 25), the 

Respondent shares in the landlord™s costs of maintaining and 

opera
ting the common area
s and it also has the right to take 
over the landlord™s responsibilities in the common areas (Jt. 
Exh. 4 at p. 13).   But there is no evidence in this r
ecord that the 
Respondent has agreed to take over those responsibilities.  At 
the Oconomowoc store (no. 
19), the Respondent is wholly r
e-sponsible for paying all the costs and expenses for maintai
ning 
the common areas.  (Jt. Exh. 4 at p. 5.)  Both the Cleveland and 

Oconomowoc stores are in a sho
pping mall.  
 Other locations have different lease provisions gov
erning 
maintenance or payment of costs for using the co
mmon areas.   
The lease agreement for the free standing Wales store (no. 21) 

provides that the tenant, the Respondent, shall operate and 

maintain the common areas and pay ﬁas and when dueﬂ all 
10 The General Counsel seems to contend (Reply Br. 
on r
emand at p. 
2, fn. 1) that la
nguage in some of the leases does not in fact amount to 
an easement, because it simply provides the lessee with the ﬁnonexcl
u-
sive right and privilege . . . to use the Common areas.ﬂ  Such la
nguage, 
however, amounts to at le
ast an implicit nonexclusive easement.  In any 
event, I will a
ssume as much for the purposes of this case.
                                                   ROUNDY
™S INC
. 137 costs an
d expenses for the maintenance of the common areas.  
(Jt. Exh 4 at p. 11.)  The lease agreement for the Mequon store 
(no. 7), which, contrary to the General Counsel (Ope
ning Br. 
9), is a free standing store (Jt. Exh. 1), provides that the R
e-spondent shall 
pay, ﬁas additional rent,ﬂ its share of common 
area expenses.  Under another lease provision, the Respon
d-ent™s share of those expenses is listed at 100 percent (Jt. Exh. 4, 
p. 7).  At the Metro Market store (no. 12), which is in a sho
p-ping mall, the lease 
agreement provides that the Respo
ndent 
should reimburse the landlord for at least some of the costs of 
maintaining the co
mmon areas; other costs are shared (Jt. Exh. 
4, pp. 7
Œ8).  At the Muskego store (no. 16), which is in a sho
p-ping mall, the lease agreem
ent provides that, as a tenant, R
e-spondent should mai
ntain and operate the common areas ﬁin 
accordance with good real estate practice.ﬂ   (Jt. Exh. 4, p. 9.)  
At the Tri
-City store (no. 18), which is in a shopping mall, the 
lease agreement pr
ovides that, a
s a tenant, the Respondent shall 
pay, ﬁas additional rent, 100% ofﬂ certain specified common 
area expenses, i
ncluding the cost of maintaining and repairing 
sidewalks, landscaping, utility and i
nsurance costs.   (Jt. Exh. 4 
at p. 10.)  At the Waukesha Sunse
t store (no. 22), a free stan
d-ing store, the lease agreement pr
ovides that the Respondent 
shall pay, ﬁas additional rent, its pro
-rata share ofﬂ certain spe
c-ified common area expenses.  (Jt. Exh. 4, p. 12.)  At the 
Waukesha East store (no. 23), which is in
 a shopping mall, the 
lease agreement provides that the Respondent shall rei
mburse 
the landlord for its proportional share of the common area 
costs.  (Jt. Exh. 4, pp. 12
Œ13.)   
 Brian Pikalek, a loss prevention district manager for the R
e-spondent, testifie
d in the remand proceeding.  He s
upervises 
security issues over part of the Respondent™s operations.  He 

testified that it is the Respondent™s practice to exclude undesi
r-able people, such as panhandlers, drunks, skateboarders, han
d-billers or vagrants, from
 the common areas in front of the R
e-spondent™s leased stores.  They are asked to leave the prope
rty 
and, if they do not, the police are called to remove them.  (Tr. 
289Œ290, 292, 297, 298. 304
Œ306.)  According to Pikalek, ne
i-ther he nor any other of the Re
spondent™s agents call the lan
d-lord in advance of requesting people to leave or calling the 
police (Tr. 291, 297) and the landlord does not know, even after 
the fact, that he or other agents of the Respondent exclude u
n-desirable pe
ople from the common area
s (Tr. 298).  Nothing in 
the lease agreements authorizes the Respondent™s actions in this 

respect and Pikalek was not acting in accordance with any a
u-thority under the lease agreements (Tr. 301
Œ302). 
 Applicable Principles
 In 
Lechmere, Inc. v. NLRB, 
502 U.
S. 527, 537
Œ538 (1992), 
the Supreme Court, citing its earlier decision in 
NLRB v. Ba
b-cock & Wi
lcox Co.,
 351 U.S. 105 (1956), rejected the Board™s 
balancing test in assessing whether a property owner could 
deny access to his property to nonemployee union re
present
a-tives who sought to reach the property owner™s e
mployees.  The 
Court held that Section 7 does not protect nonemployees in 

those circumstances, except where the inaccessibility of e
m-ployees makes ineffective the reasonable attempts by none
m-ployees t
o reach them through the usual channels.  Ibid.  As the 
Eighth Circuit stated, however, in a case a
lmost identical to this 
one, the 
Ba
bcock/Lechmere
 construct does not neatly fit the 
circumstances where nonemplo
yees seek to reach customers 
rather than empl
oyees and where the respondent does not own 
the pre
mises on which the nonemployee union activities take 
place.  
O™Neil™s Markets v. Food & Commercial Workers
 Local 
88, 95 F.3d 733, 737 (8th Cir. 1996), affirming in part and r
e-manding in part, 
Food for Less
, 318 NLRB 646 (1995).  In 
O™Neil™s
, the court endorsed the Board™s analysis, which a
s-sessed both the Section 7 and the property rights involved in 
peaceful area standards handbilling.  The handbil
ling in that 
case, like that in the instant case, urged a c
onsumer boycott and 
took place outside a respondent™s leased store.  R
espondent did 
not own the property on which the handbilling took place, but it 
held a none
xclusive easement over it.  While conceding that the 
nonemployee union handbilling involved was 
not a ﬁcoreﬂ o
r-ganizing activity, the Court ruled that it was nevertheless a 

protected acti
vity that could not be thwarted by the respondent 
because the latter did not have a property inte
rest in the area on 

which the activity took place sufficient to excl
ude the han
d-billers.  93 F.3d at 738
Œ739.
11 In the underlying Board decision approved by the Eighth 
Circuit in 
O™Neil™s, Food for
 Less, 
supra, 318 NLRB at 649, the 
Board stated:
  In cases in which the exercise of Section 7 rights by none
m-ployee union repre
sentatives is assertedly in conflict with a r
e-
spondent™s private property rights, there is a threshold burden 
on the respondent to establish that it had, at the time it e
x-pelled the union represent
atives, an interest which 
entitled
 it to 
exclude individual
s from the property. . . .  In the absence of 
such a sho
wing there is in fact no conflict between competing 
rights requiring an analysis and an accommodation under [the 
Supreme Court™s 
Lechmere
 decision discussed above]. . . .  In 
determining whether an ad
equate property interest has been 
shown, it is appropriate to look not only to relevant docume
n-tary evidence and other evidence on record but to the relevant 

state law.  [Citations omitted.]
  After analyzing the respondent™s lease and the law of Mi
s-souri, 
where the case orig
inated, the Board found, with the 
Eighth Ci
rcuit™s approval, that the respondent violated Section 

8(a)(1) of the Act by excluding the han
dbillers from the parking 
lot in front of its store.  According to the Board, the respondent 
did not
 have the right, under Missouri law, to exclude the han
d-billers from the parking lot in front of its store because it only 
had a none
xclusive easement over that area.  The lease defined 
the easement as being held in common with the lessor and le
s-sor™s othe
r lessees for ingress, egress and parking for custo
m-ers, employees and invitees.  And Missouri law provi
ded that 
an easement was a nonpossessory interest in land, an insuff
i-cient interest to permit actions such as trespass to protect such 
interest.  318 NL
RB at 649
Œ650; and 95 F.3d at 738
Œ739.
12 11 The c
ourt remanded the case to the Board because the General 
Counsel had not proved that the union possessed a valid area standards 
objective.  95
 F.3d at 738.  No such issue is presented in this case b
e-cause here the union did possess a valid area standards objective.
 12 The Board declined to pass on whether the lease under consider
a-tion gave the respondent a sufficient property interest in the sid
ewalk in 
                                                  DECISI
ONS OF THE NATIONAL 
LABOR RELATIONS BOAR
D 138 The Board has undertaken a similar analysis in other cases 
finding that the respo
ndents involved did not have a right to 
exclude union representatives from property in which they had 
no exclusionary interest and thu
s vi
olated the Act.  See 
Indio 
Grocery Outlet, 
supra (California law); 
Johnson & Ha
rdin Co.,
 305 NLRB 690, 694
Œ695 (1991) (Ohio law); 
Mr. Z™s Food 
Mart
, 325 NLRB 871 fn. 2 and 878
Œ884 (1998), enforc
ement 
denied 
Weis Markets, Inc. v. NLRB,
 265 F.3d 239 (4th
 Cir. 
2001) (Pennsylvania law); and 
Nicks™, 
326 NLRB 997 (1998), 
reversed in pert
inent part, 
Food & Commercial Workers v. 
NLRB,
 222 F.3d 1030 (D.C. Cir. 2000) (Vi
rginia law).  See also 
Indio Grocery Outlet, 
supra, and 
Nicks™, 
supra, for the Board™s 
stateme
nt of the burden of proof in such cases.
13  Discussion and Analysis
 Applying the above principles to the facts in the i
nstant case, 
I find, as shown in my original decision, that the handbilling 
was protected concerted activity.  I also find that the Respo
nd-ent interfered with such protected activity by ejecting the han
d-billers from the areas in front of its leased stores, except for the 
East Pointe and the Bluemound locations, because it has not 
satisfied its bu
rden of proving that it had an exclusionary i
nte
r-est in those areas.
14  Nothing in the lease agreements the
m-selves specifically states that that the Respo
ndent had a right to 
exclude the handbillers from the areas in which the han
dbilling 
took place.  The Respondent had only a nonexclusive eas
ement 
in those areas, which were not part of its leased premises and 
which were defined as ﬁcommon areas.ﬂ  The easement, which 
was shared with other tenants and the landlord, gave the R
e-spondent
Šfor the benefit of customers, employees and i
n-vitees
Šthe right to u
se those areas for ingress and egress, not 
to eject anyone from those areas.
 Nothing in the other record evidence establishes an excl
u-sionary right on the part of the Respondent.  Although testim
o-ny at the remand hearing showed that an agent for the R
e-spon
dent did actually exclude undesirable people from the 
common areas in front of its stores, there is no evidence that the 
landlord, who actually owned the property, authorized or rat
i-fied such action.   Indeed, the Respondent™s agent testified that 
front of its store, from which the handbillers were also excluded, b
e-cause the lease was unclear as to whether the respondent co
ntrolled the 
sidewalk and the violation was established by exclusion of the han
d-
billers from the parking lot.  318 NLRB
 at 650 fn. 6.
 13 Several former Board members have taken a different view of the 
respondent™s bu
rden of proof in such cases, characterizing it more of a 
burden of going forward or produ
ction.  Thus, former Member Cohen 
would first require the General Coun
sel to esta
blish that the handbillers 
whom the respondent ejected were e
ngaged in protected Sec. 7 activity.  
Then, he would require the respondent to show that it had a colorable 
property right to the area from which the handbillers were ejected.  The 
bur
den at that point would shift back to the General Cou
nsel to show 
that the respondent did not have an exclusionary property right.  See 
Great American
, 322 NLRB 17, 20 fn. 13 and 23, fn. 21 (1996).  The 
views of former Members Hurtgen and Gould are esse
ntially the same.  
See 
Nicks™, 
supra, 326 NLRB at 1002 fn. 26 and 1003 fn. 1.
 14 The General Counsel concedes that there was no violation under 
the remand theory at the 127/Capitol store (no. 1), on property that the 
Respondent owned outright.  Respondent no 
longer owns that pro
perty 
(Tr. 348).
 he did n
ot act under the lease agreements.  Nor did the R
e-spondent test the legality of its position by taking legal a
ctions  
that would have definitively determined its right to eject ind
i-viduals from the common areas, over which it had a nonexcl
u-sive eas
ement. 
 Nor has the Respondent shown that, under Wisconsin law, it 
had a right to exclude ind
ividuals from the common areas over 
which it had a nonexclusive easement.  ﬁAn easement is an 
interest in land, which is in the possession of a
nother, creating 
two distinc
t property interests: the dominant estate, which e
n-joys the privileges granted by the easement, and the servient 
estate, which permits the exercise of those privileges.ﬂ  
Gal-lagher v. Grant
-Lafayette Electric
 Cooperative
, 249 Wis.2d 
115, 126, 637 N.W.2d 80
, 85 (2001), citing prior case authority.  
Thus, although, as an easement holder, Respondent does have a 

property interest in the common a
reas in front of its stores, it 
does not have a possessory i
nterest in those areas.  The lack of 
such an interest prec
ludes it from bringing a trespass action 
against individuals whom it wants to e
xclude from those areas.  
Section 943.13(1m)(b) of the Wisconsin statutes makes it a 

viol
ation for an individual to enter or remain ﬁon any land of 
another after having been not
ified by the owner or occ
upant not 
to enter or remain on the premises.ﬂ  The statute does not define 
ﬁoccupant,ﬂ but the Respondent has cited no Wi
sconsin cases 
that construe an easement holder as an ﬁoccupantﬂ under the 
statute.  As the General Counsel po
ints out (Opening Br. 34), 
Black™s Law Dictionary (8th ed. 2004) defines ﬁoccupantﬂ as 

ﬁone who has possessory rights in, or control over, certain 
property or pre
mises.ﬂ
  An easement holder does not, by definition, have a possess
o-ry right.  Moreover, since
 the areas in front of its stores are 
common areas, the Respondent does not have control over 

those areas; it certainly does not have excl
usive control.   Nor 
does the fact that, under some of the leases, the Respondent has 
an obligation to repair and main
tain the common areas tran
s-form its status of an easement holder into that of an occupant or 
one who co
ntrols the common areas.  The Respondent neither 
occ
upies the sidewalks in the common areas nor has control 
over them.  It simply has the right, which it
 has pu
rchased, to 
use the sidewalks, in common with the landlord and other te
n-ants, and to have its customers and invitees use those sid
e-walks, again, in common with the customers and invitees of 

others, for i
ngress and egress.  In similar cases, the Boar
d has 
not found that an easement holder™s obl
igation to maintain or 
police the common areas in which protected activity takes place 

operates to give it an exclusionary right in such common areas.  

See 
Mr. Z™s Food Mart, 
supra, 325 NLRB at 871 fn. 2 and 883
Œ884; 
Food for
 Less, 
supra, 318 NLRB at 650; and 
Johnson & 
Hardin Co., 
supra, 305 NLRB at 695.
15    To be sure, an easement ﬁcarries with it by implication the 
right to do what is reason
ably necessary to the full enjoyment 
15  In construing a Virginia statute, which permitted a ﬁcust
odianﬂ or 
a ﬁperson lawfully in charge ofﬂ the property in question to bring a 
trespass action, the District of Columbia Circuit ruled that the holder of 
a no
nexclusive easement in that case did not come within the sta
tute, 
even though it had some obliga
tion to maintain the property. 
 See 
Food 
& Commercial Wor
kers v. NLRB
, supra, 222 F.3d at 1036
Œ1037. 
                                                                                                                                 ROUNDY
™S INC
. 139 of the easement in light of the p
urpose for which it was gran
t-ed.ﬂ  
Gallagher, 
supra, 249 Wis.2d at 128, 637 N.W.2d at 86, 
citing authority.  But there is no evidence in this case that the 
handbillers interfered with the ingress or egress of custo
mers or 
anyone else having business with t
he Respondent, the purpose 
for which the easement was granted.  That fact disti
nguishes a 
number of the cases cited by the Respondent, particularly 
Lin
t-ner v. Augustine Furniture Co.,
 199 Wis. 71, 225 N.W. 193 
(1929), and 
Hunter v. McDonald,
 78 Wis.2d 338,
 254 N.W.2d 
282 (1977), upon which it apparently chiefly relies (Reply Br. 
7).  Those cases dealt with unreasonable inte
rference with use 
of the easements because of physical obstructions or infring
e-ments either on or immediately adjoining the rights
-of- ways 
involved in those cases.  Here, there was no interference with 
use of the easement.  Nor has the Respondent cited any Wi
s-consin cases that support its contention (Opening Br. 40, Reply 

Br. 15) that peacefully distributing a message urging a consu
m-
er bo
ycott, a protected concerted activity under Fe
deral law, 
amounts to a material interference with the enjoyment of a 
nonexclusive easement permitting the ingress and egress of 
customers into and from a retail facility. 
 In its reply brief on remand (Br. 15)
, the Respondent cites 
the Fourth Circuit™s di
sagreement with the Board™s finding of a 
violation in 
Mr. Z™s Food Mart, 
supra, in support of its conte
n-tion that it had an exclusionary inte
rest here.  That case, which 
applied the property laws of Pennsylvani
a, is clearly disti
n-guishable.  The Fourth Circuit cited a Pennsylvania S
upreme 
Court decision that the Board had not mentioned or di
scussed 
in its underlying decision, which specifically held that a sho
p-ping center tenant could, in fact, exclude union pic
keters from 
common areas in front of its store.  
Weis Markets v. NLRB, 
supra, 265 F.3d at 246
Œ248, citing 
Logan Valley Plaza, Inc. v. 
Amalgamated Food Employees Local 590,
 425 Pa. 382, 227 
A.2d 874 (1967), a case the Court stated was directly on point 
and 
remained valid, despite a reversal by the United States 
Supreme Court because that Supreme Court dec
ision was itself 
later overruled.  The Respondent has not cited a comparable 

Wi
sconsin case.  The closest Wisconsin case on point does not 
help Respondent. 
 In 
Jacobs  v. Major
, 139 Wis.2d 492, 407 
N.W.2d 832 (1987), the Wisconsin Supreme Court upheld a 
shopping center owner™s right to exclude ant
inuclear protesters 
from its premises and held that the free speech provisions of the 
Wisco
nsin Constitution did n
ot protect the protesters™ rights on 
private land.  But the property rights enforced in that case were 
the rights of the owner of the pro
perty who brought the lawsuit.  
Respondent does not own the property from which the han
d-billers in this case were eject
ed.  It only has a nonexclusive 
easement over that property.  A
ccordingly, any reliance on 
Jacobs v. Major 
would be unavai
ling.
16 Since the Respondent has failed to meet its burden of sho
w-ing that it had an exclusionary interest in the co
mmon areas 
from wh
ich it ousted the handbillers in this case, its e
xclusion 
of the handbillers was violative of the Act.  Thus, under the 

remand theory of this case, and independent of whether the 
Respondent discriminated against the handbillers by permitting 
similar activi
ty by nonunion ent
ities, it has violated Section 
8(a)(1) of the Act by its conduct at all l
ocations listed above, 
except for the East Pointe, Bluemound and 127/Capitol loc
a-tions (nos. 1, 8 and 13).   I reaffirm the findings in my orig
inal 
decision, except 
that no violation is found, even under the di
s-crimination theory, as to the East Pointe l
ocation (no. 13).  
 CONCLUSIONS OF 
LAW 1. By prohibiting Council representatives from han
dbilling in 
front of its stores, and by having handbillers issued citations, 
Respondent violated Section 8(a)(1) of the Act.
 2. By discriminatorily prohibiting 
Council representatives 
from handbilling in front of its stores, and by having han
d-billers issued citations, while permitting other solicitation and 
distributions in those ar
eas, Respondent vi
olated Section 
8(a)(1) of the Act.
17 3.  The above violations are unfair labor practices within the 
meaning of the Act.
 REMEDY
 I reaffirm the remedy set forth in my original decision with 
appropriate alterations to r
eflect the new violati
on found based 
on the remand theory of the case, as well as the new facts d
e-veloped at the remand hearing insofar as they may affect the 
original remedy and o
rder with regard to the discrimination 
theory of the case.  I remain skeptical about the nece
ssity
 for a 
notice posting addressed to the Respondent™s employees to 
remedy a violation that amounts to inte
rference with consumer
-based appeals involving the rights of employees not employed 
by the Respondent.  But Board law apparently endorses such a 

remedy.
  See, in a
ddition to 
Sandusky Mall
, cited in my original 
decision, 
Food for Less, 
supra, 318 NLRB at 650
Œ651, with 
respect to the remand theory.
 [Recommended Order omitted from publication.]
 16 In a companion case decided on the same day as 
Jacobs v
. Major
, the Wisconsin S
upreme Court upheld, on essentially the same grounds, 
a trespass conviction against abortion protesters on private property.  
State v. Horn
, 139 Wis.2d 473, 407 N.W.2d 854 (1987).
 17 I have altered the conclusion and the co
rrespondi
ng order in my 
original decision to reflect the facts as developed in the remand pr
o-
ceeding and have added a conclusion and language in the correspon
d-
ing order to reflect the new finding under the r
emand theory of the case.
                                                   